Citation Nr: 0621577
Decision Date: 07/21/06	Archive Date: 01/31/07

DOCKET NO. 05-07 571                        DATE JUL 21 2006

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to service connection for actinic keratosis, to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Angela Oh, Legal. Intern



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BV A or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for actinic keratosis as secondary to herbicide exposure. The veteran, who had active service from July 1956 to January 1977, appealed that decision to the BV A and the case was forwarded to the Board for appellate review.

FINDINGS OF FACT

Actinic keratosis was not manifested during service and is not shown to be casually or etiologically related to service, including Agent Orange the veteran was exposed to while serving in Vietnam.

CONCLUSION OF LAW

Actinic keratosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). The notification obligation in this case was accomplished by way of a letter from the RO to the veteran dated in June 2003. While this notice did not provide any information concerning the effective date that could be assigned should service connection be granted, this decision affirms the

- 2 



RO's denial of service connection, and thus the veteran is not prejudiced by the failure to provide him that information. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The veteran and his representative have been kept apprised of the RO's actions in this case by way of the Statement of the Case, and been informed by the evidence considered in the case, the pertinent laws and regulations and a rationale for the decision reached in denying the claim. The veteran and his representative have not made the RO or the Board aware of a1).y additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5,2006). Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the veteran's claim.

The veteran contends that his actinic keratosis is secondary to Agent Orange exposure in Vietnam. Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or a disease contracted in the line of duty, in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony of an inservice incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

- 3 



In addition, the law provides that the veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish otherwise. If the veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F .R. § 3 .307( d) are also satisfied. The only skin disorder presumed to be due to herbicidal agents is chloracne or other acneform disease consistent with chloracne. 38 C.F.R. § 3.309(e). However, as indicated above, notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. Combee v. Brown, 34 F. 3d. 1039 (Fed.Cir. 1994).

A review of the veteran's service medical records reveals that he was treated for several skin disorders. In September 1969 the veteran was treated for folliculitis of the trunk, in July 1970, he was treated for a fungal rash of the scrotum, and in May 1975, he was treated for an epidermal inclusion cyst. The records do not contain a diagnosis actinic keratosis, or a diagnosis of chloracne, the only skin disorder that is presumed to be associated with exposure to Agent Orange. Post-service private medical records show treatment for 'actinic keratosis between November 1999 and March 2003. Significantly, those record do not contain any opinion that suggests that the veteran's actinic keratosis was in any way related to service, include the Agent Orange the veteran is presumed to have been exposed to by virtue of his service in Vietnam. See Combee v. Brown, F.3d 1039 (Fed. Cir. 1994). Therefore, the Board concludes that service connection for actinic keratosis is not established.

The veteran was advised of the need to submit medical evidence demonstrating a nexus or relationship between a currently diagnosed skin disorder and service by way of a letter mailed to him by the RO in June 2003, but he did not do so. A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly advised of the need to submit medical evidence of a relationship between a current

- 4



disability and service. While the veteran is clearly of the opinion that he has a skin disorder that is related to service, and more specifically to Agent Orange exposure, as a layperson, the veteran is not competent to offer an opinion that requires specialized training, such as etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Accordingly, the Board concludes that service connection for actinic keratosis is not established in the absence of competent medical evidence demonstrating a relationship between the current disorder and service.

ORDER

Service connection for actinic keratosis, to include as secondary to herbicide exposure is denied.


	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 5 



